Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive. 
The applicant argues that neither of the tubes of Toyoshima are adapted to carry fuel and air, but instead only air. The examiner points out that a short distance near the end of the center tube will allow the mixing of fuel and air. Additionally, Toyoshima is modified by Kobayashi to carry fuel and air in the respective tubes. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 16 recites “a burner flame means.” This means language is not used in the original disclosure, however the means must be “pilot 160 which is adapted to provide a means for igniting a burner flame.” Therefore, “a burner flame means” a pilot or equivalent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "the burner flame means.”  There is insufficient antecedent basis for this limitation in the claim. For examination, “the burner flame means” will be interpreted as -a burner flame means-.

The term “uniform” in claims 23 and 24 is a relative term which renders the claims indefinite. The term “uniform” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is also not clear what uniform means in this context. For examination, “uniform” will be interpreted to mean capable of supplying a set rate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10, 12, 16-20, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima (US 5460514 A), hereinafter Toyoshima, in view of Kobayashi (US 5387100 A), hereinafter Kobayashi.

Regarding claim 1, Toyoshima discloses a burner assembly, said burner assembly comprising:
(a) a blower housing (“A box-shaped wind box portion 7” column 4, line 36); 
(b) a blower, said blower being adapted to supply air to the burner assembly (“a blower 4 used as an air blasting means for supplying air for combustion” column 4, line 26); 
(c) a blast tube, said blast tube having a longitudinal axis (“burner 1 includes a main burner body 2” column 4, line 25); 
(d) a fuel source, said fuel source being adapted to supply fuel to the burner assembly (“a nozzle 3 for injecting liquid fuel” column 4, line 25); 
(e) a center tube, said center tube being substantially parallel to the longitudinal axis and being adapted to convey a center tube air and fuel mixture to a center tube burner end opening (“inner cylinder 2a” column 4, line 32); 
(f) a delivery tube, the delivery tube being substantially parallel to the longitudinal axis and being adapted to convey air to a delivery tube burner end opening (“outer cylinder 2b” column 4, line 33); 
(g) a diffuser, said diffuser being disposed in the center tube near the center tube burner end opening (“baffle plate 8 for the inner cylinder” column 5, line 5); 
wherein the center tube air and fuel mixture is fuel rich (“an amount of the primary air supplied to the inner cylinder 2a is extremely reduced. Therefore, combustion is conducted under a fuel -rich condition” column 6, line 19); and wherein the delivery tube air is fuel void (“unburnt fuel and the secondary air can be uniformly mixed, and the residence time of this mixture is shortened. Therefore, a non-luminous flame, the length of which is short, can be formed under the condition of fuel-lean” column 3, line 29).

    PNG
    media_image1.png
    546
    693
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    361
    413
    media_image2.png
    Greyscale

Toyoshima does not disclose (f) wherein the delivery tube is a plurality of premix tubes, each of said plurality of premix tubes being substantially parallel to the longitudinal axis and being adapted to convey a premix tube air and fuel mixture to a premix tube burner end opening, wherein the premix tubes air and fuel mixtures are fuel lean.

However, Kobayashi teaches (f) wherein the delivery tube is a plurality of premix tubes, each of said plurality of premix tubes being substantially parallel to the longitudinal axis and being adapted to convey a premix tube air and fuel mixture to a premix tube burner end opening, wherein the premix tubes air and fuel mixtures are fuel lean (“The second fuel and second oxidant are provided into combustion zone 2 at flowrates such that the ratio of second oxygen to second fuel in stream L is greater than 200 percent of stoichiometric, preferably within the range of from 200 to 1000 percent of stoichiometric. The stoichiometric amount of second oxygen is the amount of second oxygen required to completely combust the second fuel injected into combustion zone 2 to form stream L. High stoichiometric ratios with an oxidant having a high oxygen concentration are particularly preferred because they result in a lower combustion temperature and a lower nitrogen concentration within the combustion reaction resulting in lower NOx formation. In a particularly preferred embodiment of the invention the second oxidant is a fluid having an oxygen concentration of at least 30 volume percent and the ratio of second oxygen to second fuel in stream L exceeds 300 percent of stoichiometric” column 4, line 4).

    PNG
    media_image3.png
    169
    506
    media_image3.png
    Greyscale

In view of Kobayashi’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include (f) wherein the delivery tube is a plurality of premix tubes, each of said plurality of premix tubes being substantially parallel to the longitudinal axis and being adapted to convey a premix tube air and fuel mixture to a premix tube burner end opening, wherein the premix tubes air and fuel mixtures are fuel lean as is taught in Kobayashi, in the burner assembly disclosed by Toyoshima.
One would have been motivated to include (f) wherein the delivery tube is a plurality of premix tubes, each of said plurality of premix tubes being substantially parallel to the longitudinal axis and being adapted to convey a premix tube air and fuel mixture to a premix tube burner end opening, wherein the premix tubes air and fuel mixtures are fuel lean because Kobayashi states “the temperature of the combustion in the L stream remains below the level which kinetically favors NOx formation. The subsequent combustion of the remaining oxygen with unburned fuel takes place under conditions of high mixing and dilution because of the separation of the R and L streams and the subsequent intermixture with the presence of combustion reaction products such as products of complete combustion. This mixing and dilution serves to keep localized pockets of high oxygen concentration from occurring within the combustion zone thus serving to ensure that most of the remaining oxygen reacts with unburned fuel at low flame temperatures. The net effect of the invention is efficient combustion within the combustion zone without high NOx generation” (column 5, line 39). Therefore, including the features taught by Kobayashi will promote efficient combustion and reduce NOx.

Regarding claim 10, Toyoshima, as modified by Kobayashi, discloses the burner assembly of claim 1 wherein the air comprises ambient air (This limitation is directed to the intended use of the blower. The blower of Toyoshima is ostensibly for ambient air, and could be used for such).

Regarding claim 12, Toyoshima, as modified by Kobayashi, discloses the burner assembly of claim 1 wherein the fuel comprises liquid fuel (“a nozzle 3 for injecting liquid fuel” column 4, line 25).

Regarding claims 16 and 19, Toyoshima discloses a method for a burner assembly, said method comprising: 
(a) providing a burner assembly (“A burner 1” column 4, line 25), said burner assembly comprising: 
(i) a blower housing (“A box-shaped wind box portion 7” column 4, line 36); 
(ii) a blower, said blower being adapted to supply air to the burner assembly (“a blower 4 used as an air blasting means for supplying air for combustion” column 4, line 26); 
(iii) a blast tube, said blast tube having a longitudinal axis (“burner 1 includes a main burner body 2” column 4, line 25); 
(iv) a fuel source, said fuel source being adapted to supply fuel to the burner assembly (“a nozzle 3 for injecting liquid fuel” column 4, line 25); 
(v) a center tube, said center tube being substantially parallel to the longitudinal axis and being adapted to convey a center tube air and fuel mixture to a center tube burner end opening (“inner cylinder 2a” column 4, line 32); 
(vi) a delivery tube, the delivery tube being substantially parallel to the longitudinal axis and being adapted to convey air to a delivery tube burner end opening (“outer cylinder 2b” column 4, line 33); 
(vii) a diffuser provided with a burner flame means, said diffuser and burner flame means being disposed in the center tube near the center tube burner end opening (“baffle plate 8 for the inner cylinder” column 5, line 5 and “an ignition plug 6 used as an igniting means” column 4, line 29. A factor that supports a conclusion that the prior art element is an equivalent is the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification. Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000). In this case, the igniter of Toshiyama is an equivalent of the means of the applicant as the element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification); 
wherein the center tube air and mixture is fuel rich (“an amount of the primary air supplied to the inner cylinder 2a is extremely reduced. Therefore, combustion is conducted under a fuel -rich condition” column 6, line 19); and wherein the delivery tube air is fuel void (“unburnt fuel and the secondary air can be uniformly mixed, and the residence time of this mixture is shortened. Therefore, a non-luminous flame, the length of which is short, can be formed under the condition of fuel-lean” column 3, line 29); 
(b) igniting with the burner flame means and burning the center tube air and fuel mixture and the delivery tube air (“an amount of the primary air supplied to the inner cylinder 2a is extremely reduced. Therefore, combustion is conducted under a fuel-rich condition” column 6, line 19).

Toyoshima does not disclose:
(vi) a plurality of premix tubes, each of said plurality of premix tubes being substantially parallel to the longitudinal axis and being adapted to convey a premix tube air and fuel mixture to a premix tube burner end opening, wherein the premix tubes air and fuel mixtures are fuel lean; 
(b) burning the premix tubes air and fuel mixtures, and mixing the center tube air and fuel mixture with the plurality of premix tubes air and fuel mixtures near the plurality of premix tubes burner end opening.

However, Kobayashi teaches (vi) a plurality of premix tubes, each of said plurality of premix tubes being substantially parallel to the longitudinal axis and being adapted to convey a premix tube air and fuel mixture to a premix tube burner end opening, wherein the premix tubes air and fuel mixtures are fuel lean (“The second fuel and second oxidant are provided into combustion zone 2 at flowrates such that the ratio of second oxygen to second fuel in stream L is greater than 200 percent of stoichiometric, preferably within the range of from 200 to 1000 percent of stoichiometric. The stoichiometric amount of second oxygen is the amount of second oxygen required to completely combust the second fuel injected into combustion zone 2 to form stream L. High stoichiometric ratios with an oxidant having a high oxygen concentration are particularly preferred because they result in a lower combustion temperature and a lower nitrogen concentration within the combustion reaction resulting in lower NOx formation. In a particularly preferred embodiment of the invention the second oxidant is a fluid having an oxygen concentration of at least 30 volume percent and the ratio of second oxygen to second fuel in stream L exceeds 300 percent of stoichiometric” column 4, line 4); 
(b) burning the premix tubes air and fuel mixtures, and mixing the center tube air and fuel mixture with the plurality of premix tubes air and fuel mixtures near the plurality of premix tubes burner end opening (“Within combustion zone 2 remaining oxygen thereafter mixes with combustion reaction products which resulted from the combustion of the first fuel and oxidant and combusts with the unburned fuel of the combustion reaction products. Unburned fuel is completely combusted with remaining oxygen within the combustion zone” column 4, line 29).

In view of Kobayashi’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
(vi) a plurality of premix tubes, each of said plurality of premix tubes being substantially parallel to the longitudinal axis and being adapted to convey a premix tube air and fuel mixture to a premix tube burner end opening, wherein the premix tubes air and fuel mixtures are fuel lean; 
(b) burning the premix tubes air and fuel mixtures, and mixing the center tube air and fuel mixture with the plurality of premix tubes air and fuel mixtures near the plurality of premix tubes burner end opening as is taught in Kobayashi, in the burner assembly disclosed by Toyoshima.
One would have been motivated to include: 
(vi) a plurality of premix tubes, each of said plurality of premix tubes being substantially parallel to the longitudinal axis and being adapted to convey a premix tube air and fuel mixture to a premix tube burner end opening, wherein the premix tubes air and fuel mixtures are fuel lean; 
(b) burning the premix tubes air and fuel mixtures, and mixing the center tube air and fuel mixture with the plurality of premix tubes air and fuel mixtures near the plurality of premix tubes burner end opening because Kobayashi states “the temperature of the combustion in the L stream remains below the level which kinetically favors NOx formation. The subsequent combustion of the remaining oxygen with unburned fuel takes place under conditions of high mixing and dilution because of the separation of the R and L streams and the subsequent intermixture with the presence of combustion reaction products such as products of complete combustion. This mixing and dilution serves to keep localized pockets of high oxygen concentration from occurring within the combustion zone thus serving to ensure that most of the remaining oxygen reacts with unburned fuel at low flame temperatures. The net effect of the invention is efficient combustion within the combustion zone without high NOx generation” (column 5, line 39). Therefore, including the features taught by Kobayashi will promote efficient combustion and reduce NOx.

Regarding claim 17, Toyoshima, as modified by Kobayashi, discloses the method of claim 16 further comprising mixing the center tube air and fuel mixture in the center tube before the center tube air and fuel mixture reaches a longitudinal position of the burner flame means (The method has been modified by Kobayashi to supply a fuel mixture to the center tube. Some mixing will occur between the air and the fuel in the tube).

Regarding claim 18, Toyoshima, as modified by Kobayashi, discloses the method of claim 16 further comprising mixing the plurality of premix tubes air and fuel mixture in each of the plurality of premix tubes before the premix tubes air and fuel mixture reaches a longitudinal position of the burner flame means (The method has been modified by Kobayashi to supply a lean fuel mixture via a plurality of tubes. Some mixing will occur between the air and the fuel in the tubes).

Regarding claim 20, Toyoshima, as modified by Kobayashi, discloses the method of claim 16 further comprising attaching a burner flame to the diffuser (“flame piloting baffle plate 8” column 5, line 1).

Regarding claim 22, Toyoshima, as modified by Kobayashi, discloses the method of claim 16 wherein the burner assembly further comprises a nozzle (“a nozzle 3 for injecting liquid fuel” column 4, line 25).

Regarding claim 23, Toyoshima, as modified by Kobayashi, discloses the method of claim 16 further comprising the step of conveying uniform air flow to each of the plurality of premix tubes and toward the premix tubes burner end openings (during the times while the flow is not varied).

Regarding claim 24, Toyoshima, as modified by Kobayashi, discloses the method of claim 16 further comprising the step of conveying uniform air flow to the center tube and toward the center tube burner end opening (during the times while the flow is not varied).

Regarding claim 25, Toyoshima, as modified by Kobayashi, discloses the method of claim 19 wherein the center tube air and fuel mixture is mixed with the plurality of premix tubes air and fuel mixtures after passing a longitudinal position of the burner flame means (The burner flame means 6a is longitudinally upstream from the exit of the center tube exit).

Regarding claim 26, Toyoshima, as modified by Kobayashi, discloses the burner assembly of claim 1 wherein the plurality of premix tubes are arranged in a ring surrounding the center tube when viewed along the longitudinal axis (The delivery tube of Toyoshima is a ring surrounding the center tube and is modified by Kobayashi to be a plurality of premix tubes. The arrangement of premix tubes of figures 5 of Kobayashi are substantially in a ring).

Claim 6, 7, 11, 14, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima, in view of Kobayashi, and further in view of Swoboda (DE 3011287 A1), hereinafter Swoboda.

Regarding claims 6 and 7, Toyoshima, as modified by Kobayashi, discloses the burner assembly of claim 1. 

Toyoshima, as modified by Kobayashi, does not disclose a fuel manifold, wherein the fuel manifold comprises a plurality of orifices (The examiner notes that a manifold is a pipe or chamber branching into several openings [Google.com definition], and that the burner assembly has been modified to carry fuel through a plurality of passageways). 

However, Swoboda teaches a fuel manifold (Elements 14-17), wherein the fuel manifold comprises a plurality of orifices (The openings leading to 12 and 13).

    PNG
    media_image4.png
    448
    414
    media_image4.png
    Greyscale

Toyoshima, as modified by Kobayashi, does not disclose a manifold for distributing the fuel in the burner assembly as modified. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for distributing fuel to a plurality of locations. In this regard, it is noted that Swoboda teaches a fuel manifold. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide the burner assembly as modified with a fuel manifold since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Regarding claim 11, Toyoshima, as modified by Kobayashi, discloses the burner assembly of claim 1. 

Toyoshima, as modified by Kobayashi, does not disclose wherein the fuel comprises gaseous fuel.

However, Swoboda teaches wherein the fuel comprises gaseous fuel (“The representation corresponds to an oil burner system, but the invention relates equally to a system for gaseous fuels” paragraph [0008] of the translation).

Toyoshima does not disclose gaseous fuel. Swoboda teaches gaseous fuel. The substitution of one known element (the fuel of Toyoshima) for another (The fuel of Swoboda) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the fuel taught in Swoboda would have yielded predictable results, namely, a fuel for combustion (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Regarding claim 14, Toyoshima discloses a burner assembly, said burner assembly comprising: 
a blower housing (“A box-shaped wind box portion 7” column 4, line 36), 
a blower, said blower being adapted to supply air to the blower housing (“a blower 4 used as an air blasting means for supplying air for combustion” column 4, line 26); 
a blast tube, said blast tube having a longitudinal axis (“burner 1 includes a main burner body 2” column 4, line 25); 
a fuel source, for supplying fuel into the burner assembly (“a nozzle 3 for injecting liquid fuel” column 4, line 25); 
a center tube (“inner cylinder 2a” column 4, line 32), said center tube being substantially parallel to the longitudinal axis and being adapted to convey a center tube air and fuel mixture and past a longitudinal position of the burner flame means to a center tube burner end opening (“The ignition plug 6 is fixed to the outer periphery of the nozzle adapter 3a of the fuel injection nozzle 3, and a tip end igniting portion 6a of the ignition plug 6 is located at a position close to the tip end injection hole 3c of the nozzle formation member 3b of the fuel injection nozzle 3” column 4, line 61); 
a delivery tube, the delivery tube being substantially parallel to the longitudinal axis and being adapted to convey air past the longitudinal position of the burner flame means to a delivery tube burner end opening (“outer cylinder 2b” column 4, line 33);  
(g) a diffuser provided with a burner flame means for providing a burner flame, said diffuser and burner flame means being disposed in the center tube near the center tube burner end opening (“baffle plate 8 for the inner cylinder” column 5, line 5 and “The ignition plug 6 is fixed to the outer periphery of the nozzle adapter 3a of the fuel injection nozzle 3, and a tip end igniting portion 6a of the ignition plug 6 is located at a position close to the tip end injection hole 3c of the nozzle formation member 3b of the fuel injection nozzle 3” column 4, line 61); 
wherein the center tube air and fuel mixture is fuel rich (“an amount of the primary air supplied to the inner cylinder 2a is extremely reduced. Therefore, combustion is conducted under a fuel -rich condition” column 6, line 19); and wherein the delivery tube air is fuel void (“unburnt fuel and the secondary air can be uniformly mixed, and the residence time of this mixture is shortened. Therefore, a non-luminous flame, the length of which is short, can be formed under the condition of fuel-lean” column 3, line 29).

Toyoshima does not disclose:
(d) wherein the fuel source is a gaseous fuel source;
(f) wherein the delivery tube is a plurality of premix tubes, each of said plurality of premix tubes being substantially parallel to the longitudinal axis and being adapted to convey a premix tube ambient air and gaseous fuel mixture to a premix tube burner end opening, wherein the mixture the plurality of premix tubes ambient air and gaseous fuel mixture is gaseous fuel lean.

However, Kobayashi teaches (f) wherein the delivery tube is a plurality of premix tubes, each of said plurality of premix tubes being substantially parallel to the longitudinal axis and being adapted to convey a premix tube air and fuel mixture to a premix tube burner end opening, wherein the premix tubes air and fuel mixtures are fuel lean (“The second fuel and second oxidant are provided into combustion zone 2 at flowrates such that the ratio of second oxygen to second fuel in stream L is greater than 200 percent of stoichiometric, preferably within the range of from 200 to 1000 percent of stoichiometric. The stoichiometric amount of second oxygen is the amount of second oxygen required to completely combust the second fuel injected into combustion zone 2 to form stream L. High stoichiometric ratios with an oxidant having a high oxygen concentration are particularly preferred because they result in a lower combustion temperature and a lower nitrogen concentration within the combustion reaction resulting in lower NOx formation. In a particularly preferred embodiment of the invention the second oxidant is a fluid having an oxygen concentration of at least 30 volume percent and the ratio of second oxygen to second fuel in stream L exceeds 300 percent of stoichiometric” column 4, line 4).

In view of Kobayashi’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include (f) wherein the delivery tube is a plurality of premix tubes, each of said plurality of premix tubes being substantially parallel to the longitudinal axis and being adapted to convey a premix tube air and fuel mixture to a premix tube burner end opening, wherein the premix tubes air and fuel mixtures are fuel lean as is taught in Kobayashi, in the burner assembly disclosed by Toyoshima.
One would have been motivated to include (f) wherein the delivery tube is a plurality of premix tubes, each of said plurality of premix tubes being substantially parallel to the longitudinal axis and being adapted to convey a premix tube air and fuel mixture to a premix tube burner end opening, wherein the premix tubes air and fuel mixtures are fuel lean because Kobayashi states “the temperature of the combustion in the L stream remains below the level which kinetically favors NOx formation. The subsequent combustion of the remaining oxygen with unburned fuel takes place under conditions of high mixing and dilution because of the separation of the R and L streams and the subsequent intermixture with the presence of combustion reaction products such as products of complete combustion. This mixing and dilution serves to keep localized pockets of high oxygen concentration from occurring within the combustion zone thus serving to ensure that most of the remaining oxygen reacts with unburned fuel at low flame temperatures. The net effect of the invention is efficient combustion within the combustion zone without high NOx generation” (column 5, line 39). Therefore, including the features taught by Kobayashi will promote efficient combustion and reduce NOx.

Toyoshima, as modified by Kobayashi, does not disclose (d) wherein the fuel source is a gaseous fuel source.

However, Swoboda teaches wherein the fuel comprises gaseous fuel (“The representation corresponds to an oil burner system, but the invention relates equally to a system for gaseous fuels” paragraph [0008] of the translation).

Toyoshima does not disclose gaseous fuel. Swoboda teaches gaseous fuel. The substitution of one known element (the fuel of Toyoshima) for another (The fuel of Swoboda) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the fuel taught in Swoboda would have yielded predictable results, namely, a fuel for combustion (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Regarding claim 15, Toyoshima, as modified by Kobayashi and Swoboda, discloses the burner assembly of claim 14 further comprising a nozzle (3), said nozzle being disposed in the center tube substantially perpendicular to the diffuser (Figure 1).

Regarding claim 21, Toyoshima, as modified by Kobayashi, discloses the method of claim 16. 

Toyoshima, as modified by Kobayashi, does not disclose conveying the fuel to the center tube and the plurality of premix tubes via a manifold (The examiner notes that a manifold is a pipe or chamber branching into several openings [Google.com definition], and that the burner assembly has been modified to carry fuel through a plurality of passageways). 

However, Swoboda teaches conveying the fuel to the primary tube and the auxiliary premix tubes via a manifold (Elements 14-17).

Toyoshima, as modified by Kobayashi, does not disclose a manifold for distributing the fuel in the burner assembly as modified. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for distributing fuel to a plurality of locations. In this regard, it is noted that Swoboda teaches a fuel manifold. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide the burner assembly as modified with a fuel manifold since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima, in view of Kobayashi, and further in view of Johnson (US 2744568 A), hereinafter Johnson.

Regarding claim 9, Toyoshima, as modified by Kobayashi, discloses the burner assembly of claim 1. 

Toyoshima, as modified by Kobayashi, does not disclose wherein the assembly comprises a pilot.

However, Johnson teaches wherein the assembly comprises a pilot (“A gas pilot 28” column 2, line 20). 

    PNG
    media_image5.png
    389
    513
    media_image5.png
    Greyscale

In view of Johnson’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the assembly comprises a pilot as is taught in Johnson, in the burner assembly disclosed by Toyoshima.
One would have been motivated to include wherein the assembly comprises a pilot because a pilot promotes continuous combustion. The main flame may not be extinguished resulting in the ejection of unburned fuel if a supplementary flame is provided.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima, in view of Kobayashi, in view of Swoboda, in view of Morgan (US 3227202 A), hereinafter Morgan, and further in view of Ferguson (US 1797570 A), hereinafter Ferguson.






Regarding claim 27, Toyoshima, as modified by Kobayashi and Swoboda, discloses the burner assembly of claim 7. 

Toyoshima, does not disclose wherein the plurality of orifices comprises: 
a first plurality of orifices that are in fluid communication with the center tube; or 
a second plurality of orifices that includes one orifice of the plurality of orifices that is in fluid communication with each of the plurality of premix tubes.

However, Morgan teaches wherein the plurality of orifices comprises a first plurality of orifices that are in fluid communication with the center tube (The burner nozzle is enclosed by a gas supply cuff or manifold 34 into which the fuel gas is supplied as by means of a supply conduit 36 (FIGS. 1, 4). The nozzle member 14 is perforated as shown at 38 (FIGS. 1, 2, 5) to discharge the gas in peripherally dispersed manner through the wall of the nozzle 14 into the air stream swirling therethrough” column 1, line 67).

    PNG
    media_image6.png
    630
    634
    media_image6.png
    Greyscale

In view of Morgan’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the plurality of orifices comprises a first plurality of orifices that are in fluid communication with the center tube as is taught in Morgan, in the burner assembly as presently modified.
One would have been motivated to include wherein the plurality of orifices comprises a first plurality of orifices that are in fluid communication with the center tube because Morgan states “this fuel transmission system provides optimum homogenization and molecular dispersion of the gas-air components, whereby maximum combustion efficiencies are effected” (column 2, line 25). Therefore, including the fuel transmission system of Morgan will improve combustion efficiency.

Toyoshima, as modified by Kobayashi, Swoboda, and Morgan, does not disclose explicitly disclose wherein the plurality of orifices comprises a second plurality of orifices that includes one orifice of the plurality of orifices that is in fluid communication with each of the plurality of premix tubes (The examiner notes that the manifold of Swoboda dedicates an orifice to the premix tube and that Kobayashi has a plurality of premix tubes. The combination may result in each premix tube taught by Kobayashi having a dedicated orifice).

However, Ferguson teaches wherein the plurality of orifices comprises a second plurality of orifices (36) that includes one orifice of the plurality of orifices that is in fluid communication with each of the plurality of premix sections (Sections of 31 between blocks 33).

    PNG
    media_image7.png
    471
    426
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    231
    252
    media_image8.png
    Greyscale

In view of Ferguson’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the plurality of orifices comprises a second plurality of orifices that includes one orifice of the plurality of orifices that is in fluid communication with each of the plurality of premix sections as is taught in Ferguson, in the burner assembly as presently modified.
One would have been motivated to include wherein the plurality of orifices comprises a second plurality of orifices that includes one orifice of the plurality of orifices that is in fluid communication with each of the plurality of premix sections because Ferguson states “The object of the large number of gas jets is in accordance with the accepted practice that gas, to be burned quickly and efficiently, must be broken up into a large number of line streams so that intimate contact and entrainment between gas and combustion air is possible” (page 2, line 18). Therefore, including the plurality of orifices of Ferguson will improve contact between the gas and air.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hughes (US 6036480 A) “A flame sensor or other means for sensing the presence of a flame also depends vertically from the interior of the housing, through the annular space, and extends into the combustion chamber through an aperture in the deflector plate. The flame sensor shuts off the flow of gas when a flame is not present within the combustion chamber”
Braig (US 11187407 B2) 

    PNG
    media_image9.png
    408
    601
    media_image9.png
    Greyscale

Lelgemann (US 2500787 A)

    PNG
    media_image10.png
    355
    562
    media_image10.png
    Greyscale

Warnecke (US 2865440 A) 

    PNG
    media_image11.png
    397
    466
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    222
    413
    media_image12.png
    Greyscale

Powers (US 2120626 A) “inspection cover 43”

    PNG
    media_image13.png
    316
    658
    media_image13.png
    Greyscale

Scott (US 1640728 A) 

    PNG
    media_image14.png
    380
    683
    media_image14.png
    Greyscale

Haedike (US 2263170 A) “the ratio of fuel to air and the ratio of primary air to secondary air may be quickly and conveniently adjusted”

    PNG
    media_image15.png
    504
    749
    media_image15.png
    Greyscale

Ide (US 2821246 A) 

    PNG
    media_image16.png
    507
    742
    media_image16.png
    Greyscale


Peoples (US 3111979 A) 

    PNG
    media_image17.png
    376
    507
    media_image17.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799